DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-2, 4-6, 8-9, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho (KR20180007417), in view of, Masuda (JP2017015196).

          Ho teaches:


          In regards to claim 1, Ho discloses a rotational mechanism comprising: (abstract, ‘transmission device’)

          a plurality of rotational units; (130 fig(s) 3-5, 7-9, 13, 15, ‘module bearings’)

          an inner ring rotatably supported on the frame via the plurality of rotational units; and (110 fig(s) 3-5, 9 ,’ring gear’)

          a rotation driving unit configured to generate power for rotating the inner ring, (200 fig. 9, ‘pinion’; 220, 260,’pinion’, ‘externally coupled motor’) 

          wherein the inner ring is provided with a protrusion portion on an outer periphery, (110-111 fig(s) 3-4, ‘ring gear’, ‘tooth-shaped’)

          wherein each of the plurality of rotational units includes two bearings and a first pressing unit, the first pressing unit being configured to apply pressing forces to the two bearings in opposite directions in a rotational axis direction of the inner ring, and (para 0116; figs; 130, 140,150, 170, 180 fig(s) 18-19, ‘module bearing’, ‘dual set of bearings’, ‘1st and 2nd inner ring pieces’, ‘coupling bolt’)


          wherein the protrusion portion is held between the two bearings due to the pressing forces.  (11-13 fig(s) 11-13, ‘teaches a modular bearing’; 651 fig 15; para(s) 0047, 0091-0101; 130, 150, 170, 180 fig(s) 18-19, ‘module bearing’, ‘dual set of bearings’, ‘1st and 2nd inner ring pieces’, ‘coupling bolt’)

          Ho discloses the device as indicated above, however, does not discuss an attachment or frame or housing of the rotational device. Paragraph 0002 indicates the device can be used with semiconductor equipment, flat display equipment such as LCD, PDP, and OLED. The use of a housing for the rotational device for curved motion such as tilting or panning for the listed electronic devices is known for a person with ordinary skill.

          Ho does not teach:

          a frame; 

         Masuda teaches:

          a frame; (100, 200, 220 320, 600 fig 3A, ‘discloses the gear device 110 enclosed by outer cylinders 200, 220, and the carrier 300, and end plates 320’)





          In regards to claim 2, Ho discloses a rotational mechanism according to claim 1, (see claim rejection 1) wherein each of the plurality of rotational units includes an adjustment unit between the two bearings, wherein the adjustment unit is held between the two bearings due to the pressing forces, and wherein a length of the adjustment unit in the rotational axis direction is shorter than a length of the protrusion portion in the rotational axis direction. (130 fig(s) 7-8, ‘modular bearing’)


          In regards to claim 4, Ho discloses a rotational mechanism according to claim 1, (see claim rejection 1) wherein the plurality of rotational units is disposed along a circumference on an outer periphery of the inner ring.  (130 fig(s) 3-4)


          In regards to claim 5, Ho discloses a rotational mechanism according to claim 1, (see claim rejection 1) wherein the power generated by the rotation driving unit is transmitted to a second power transmission mechanism provided at the protrusion portion via a first power transmission mechanism connected to the rotation driving unit and configured to transmit the power, and the inner ring rotatably supported by the rotational units is rotated.  (110, 11, 200 fig(s) 3-5, ‘ring gear’, ‘tooth-shaped’, ‘pinion’; 260 fig. 10,’motor’)


          In regards to claim 6, Ho disclose a rotational mechanism according to claim 1, wherein curved surfaces of the two bearings are in contact with the inner ring. (110, 130 fig(s) 3-4, 7-8)
  


          In regards to claim 8, Ho discloses a rotational mechanism comprising: (abstract, ‘transmission device’)

Masuda teaches;

 a frame; ; (100, 200, 220 320, 600 fig 3A, ‘discloses the gear device 110 enclosed by outer cylinders 200, 220, and the carrier 300, and end plates 320’)


          Ho teaches:

          a plurality of rotational units; (130 fig(s) 3-5, 7-9, 13, 15, ‘module bearings’)


an inner ring rotatably supported on the frame via the plurality of rotational units;  - 19 -10192522US01 

          a rotation driving unit configured to generate power for rotating the inner ring; and (200 fig. 9, ‘pinion’; 220, 260,’pinion’, ‘externally coupled motor’) 
 

          a first pressing unit configured to apply a pressing force in a rotational axis direction of the inner ring, (170-173, 180-183 fig(s) 7-8, ‘1st inner ring flange portion’, ‘inner ring piece’, 2nd inner ring piece’, ‘2nd ring flange portion’)

          wherein the inner race is provided with a protrusion portion on an outer periphery, (fig(s) 7-8, 11-13, ‘module bearings; 110-111 fig(s) 3-4, ‘ring gear’, ‘tooth-shaped’)

          wherein each of the plurality of rotational units includes one bearing, and (para 0116; figs; 130, 140,150, 170, 180 fig(s) 18-19, ‘module bearing’, ‘dual set of bearings’, ‘1st and 2nd inner ring pieces’, ‘coupling bolt’)


          wherein the protrusion portion is held between the one bearing of a first rotational unit to which the pressing force is applied and the one bearing of a second rotational unit to which a reaction force is applied and disposed adjacent to the first rotational unit due the pressing force and the reaction force in reaction to the pressing force. (130, 200, 510 fig. 13, ‘module bearing’, ‘pinion’, ‘curved gear’; 130, 200 fig(s) 3-4, 9, ‘module bearings’, and ‘pinions’)


          In regards to claim 9, Ho discloses a rotational mechanism according to claim 8, (see claim rejection 8) wherein a distance in the rotational axis direction between the one bearing of the first rotational unit and the one bearing of the second rotational unit is shorter than a length of the protrusion portion in the rotational axis direction. (130, 200, 510-511 fig. 13, ‘module bearing’, ‘curve gear with teeth’, and ‘pinion’) 



          In regards to claim 11, Ho discloses a rotational mechanism according to claim 8, (see claim rejection 8) wherein the power generated by the rotation driving unit is transmitted to a second power transmission mechanism provided at the protrusion portion via a first power transmission mechanism connected to the rotation driving unit and configured to transmit the power, and the - 20 -10192522US01 inner ring rotatably supported by the rotational units is rotated. (110, 11, 200 fig(s) 3-5, ‘ring gear’, ‘tooth-shaped’, ‘pinion’; 260 fig. 10,’motor’)
  


          In regards to claim 12, Ho discloses a rotational mechanism according to claim 8, (see claim rejection 8) wherein curved surfaces of the one bearing of the first rotational unit and the one bearing of the second rotational unit are in contact with the inner ring. . (110, 130 fig(s) 3-4, 7-8)
 



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

          Claim(s) 3, 7, 10, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho 

(KR20180007417), in view of, Masuda (JP2017015196), in further view of, Seiji (JP 

2002235740).

          Ho and Masada teach:

          In regards to claim 3, Ho and Masada disclose a rotational mechanism according to claim 2, (see claim rejection 2)

          Ho and Masada don’t teach:

         wherein a difference between the lengths of the adjustment unit and the protrusion portion in the rotational axis direction falls within a range that does not exceed a thrust backlash amount with respect to inner races or outer races of the two bearings.  

          Seiji discloses:

         wherein a difference between the lengths of the adjustment unit and the protrusion portion in the rotational axis direction falls within a range that does not exceed a thrust backlash amount with respect to inner races or outer races of the two bearings. (abstract; para(s) 0055-0058, ‘preload adjusting ring’, ‘spacers 7A and 7B’; fig. 5, ‘Seiji teaches this concept’)

          It would have been obvious before the effective filing date of the invention to combine the ‘module bearings and transmission device’ of Ho the ‘gear device’ of Masuda with the ‘bearing mechanism’ of Seiji in order to provide and enable a platform system and the like to be able to initiate movement such as tilting, panning or rotation.


          In regards to claim 7, Ho and Masada disclose a rotational mechanism according to claim 1, (see claim rejection 1) Seiji discloses wherein each of the rotational units includes a wear reduction unit configured to reduce sliding wear generated due to a rotation of the inner ring between a surface of the protrusion portion held between the two bearings and a surface of each of the two bearings that holds the protrusion portion, wherein the wear reduction unit is disposed between each of the two bearings and the adjustment unit, and wherein the protrusion portion is held by the wear reduction unit.  (abstract; para(s) 0055-0058, ‘preload adjusting ring’, ‘spacers 7A and 7B’, ‘outer ring spacer 6’, ‘bearing nut 5’, ‘front lid 4’; fig. 5, ‘Seiji teaches this concept’)


          In regards to claim 10, Ho and Masada disclose a rotational mechanism according to claim 9, (see claim rejection 9) Seiji discloses wherein a difference between the distance between the one bearing of the first rotational unit and the one bearing of the second rotational unit in the rotational axis direction and the length of the protrusion portion in the rotational axis direction falls within a range that does not exceed a thrust backlash amount with respect to inner races or outer races of the one bearing of the first rotational unit and the one bearing of the second rotational unit. (abstract; para(s) 0055-0058, ‘preload adjusting ring’, ‘spacers 7A and 7B’, ‘outer ring spacer 6’, ‘bearing nut 5’, ‘front lid 4’; fig. 5, ‘Seiji teaches this concept’)
 


          In regards to claim 13, Ho and Masada disclose a rotational mechanism according to claim 8, wherein the first rotational unit includes a wear reduction unit configured to reduce sliding wear generated due to a rotation of the inner ring between the one bearing and the protrusion portion, and the second rotational unit includes a wear reduction unit configured to reduce sliding wear generated due to the rotation of the inner ring between the one bearing and the protrusion portion, and wherein the protrusion portion is held between the two wear reduction units.  (abstract; para(s) 0055-0058, ‘preload adjusting ring’, ‘spacers 7A and 7B’, ‘outer ring spacer 6’, ‘bearing nut 5’, ‘front lid 4’; fig. 5, ‘Seiji teaches this concept’)



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho (KR20180007417), in view of, Masuda (JP2017015196), in further view of, Birkler (US 2017/0324941)

          Ho teaches:

          In regards to claim 14, Ho discloses a camera platform system comprising: (abstract, ‘transmission device’; ‘paragraph 0002 indicates the device can be used with semiconductor equipment, flat display equipment such as LCD, PDP, and OLED.’)

          a plurality of rotational units; (130 fig(s) 3-5, 7-9, 13, 15, ‘module bearings’)

          an inner ring rotatably supported on the frame via the plurality of rotational units; and (110 fig(s) 3-5, 9 ,’ring gear’)

           a rotation driving unit configured to generate power for rotating the inner ring, (200 fig. 9, ‘pinion’; 220, 260,’pinion’, ‘externally coupled motor’)

          wherein the inner ring is provided with a protrusion portion on an outer periphery, (110-111 fig(s) 3-4, ‘ring gear’, ‘tooth-shaped’)


          wherein each of the plurality of rotational units includes two bearings and a - 21 -10192522US01 first pressing unit, the first pressing unit being configured to apply pressing forces to the two bearings in opposite directions in a rotational axis direction of the inner ring, and (para 0116; figs; 130, 140,150, 170, 180 fig(s) 18-19, ‘module bearing’, ‘dual set of bearings’, ‘1st and 2nd inner ring pieces’, ‘coupling bolt’)
 

          wherein the protrusion portion is held between the two bearings due to the pressing forces; and (11-13 fig(s) 11-13, ‘teaches a modular bearing’; 651 fig 15; para(s) 0047, 0091-0101; 130, 150, 170, 180 fig(s) 18-19, ‘module bearing’, ‘dual set of bearings’, ‘1st and 2nd inner ring pieces’, ‘coupling bolt’)


          Ho discloses the device as indicated above, however, does not discuss an attachment or frame or housing of the rotational device. Paragraph 0002 indicates the device can be used with semiconductor equipment, flat display equipment such as LCD, PDP, and OLED. The use of a housing for the rotational device for curved motion such as tilting or panning for the listed electronic devices is known for a person with ordinary skill.

          Ho does not teach:


          a frame; 

          a rotational mechanism configured to allow the camera stand to rotate, the rotational mechanism comprising: 

          a camera stand on which an imaging device is mountable; 

          a camera platform to which the rotational mechanism is connected and which is configured to rotate the camera stand around an axis in a first direction perpendicular to a rotational axis of the rotational mechanism and around an axis in a second direction perpendicular to the rotational axis and the first direction.  

           Masuda teaches:

           a frame; (100, 200, 220 320, 600 fig 3A, ‘discloses the gear device 110 enclosed by outer cylinders 200, 220, and the carrier 300, and end plates 320’)

          Masuda does not teach:

          a camera stand on which an imaging device is mountable; 

          a camera platform to which the rotational mechanism is connected and which is configured to rotate the camera stand around an axis in a first direction perpendicular to a rotational axis of the rotational mechanism and around an axis in a second direction perpendicular to the rotational axis and the first direction.  

          Birkler

          a rotational mechanism configured to allow the camera stand to rotate, the rotational mechanism comprising: (402, 412 fig 4, ‘tripod’, ‘rotational device’)



          a camera stand on which an imaging device is mountable; (fig. 4, ‘It is known that rotational mechanisms can be utilized for tilting  and panning operations’) 

          a camera platform to which the rotational mechanism is connected and which is configured to rotate the camera stand around an axis in a first direction perpendicular to       
          a rotational axis of the rotational mechanism and around an axis in a second direction perpendicular to the rotational axis and the first direction. (fig. 4, ‘It is known that rotational mechanisms can be utilized for tilting  and panning operations’; 402, 412 fig 4, ‘tripod’, ‘rotational device’)

          It would have been obvious before the effective filing date of the invention to combine the ‘module bearings and transmission device’ of Ho the ‘gear device’ of Masuda with the ‘platform’ of Birkler in order to provide and enable a platform system and the like to be able to inititate movement such as tilting, panning or rotation.


         In regards to claim 15, Ho discloses a camera platform system comprising: (abstract, ‘transmission device’; ‘paragraph 0002 indicates the device can be used with semiconductor equipment, flat display equipment such as LCD, PDP, and OLED.’)

          a plurality of rotational units; (130 fig(s) 3-5, 7-9, 13, 15, ‘module bearings’)

          Birkler teaches:

          a camera stand on which an imaging device is mountable; ( 402, 412 fig 4, ‘tripod’, ‘rotational device’)

          a rotational mechanism configured to allow the camera stand to rotate, the rotational mechanism comprising: ( 402, 412 fig 4, ‘tripod’, ‘rotational device’)

          Masuda teaches:

          a frame; (100, 200, 220 320, 600 fig 3A, ‘discloses the gear device 110 enclosed by outer cylinders 200, 220, and the carrier 300, and end plates 320’)

          an inner ring rotatably supported on the frame via the plurality of rotational units; (100, 200, 220 320, 600 fig 3A, ‘discloses the gear device 110 enclosed by outer cylinders 200, 220, and the carrier 300, and end plates 320’)
a rotation driving unit configured to generate power for rotating the inner ring; and 

          Birkler teaches:

          a camera platform to which the rotational mechanism is connected and which is configured to rotate the camera stand around an axis in a first direction perpendicular to a rotational axis of the rotational mechanism and around an axis in a second direction perpendicular to the rotational axis and the first direction. (402, 412 fig 4, ‘tripod’, ‘rotational device’)

          Ho teaches:

          a first pressing unit configured to apply a pressing force in a rotational axis direction of the inner ring, (170-173, 180-183 fig(s) 7-8, ‘1st inner ring flange portion’, ‘inner ring piece’, 2nd inner ring piece’, ‘2nd ring flange portion’)

          wherein the inner race is provided with a protrusion portion on an outer periphery, (fig(s) 7-8, 11-13, ‘module bearings; 110-111 fig(s) 3-4, ‘ring gear’, ‘tooth-shaped’)


          wherein each of the plurality of rotational units includes one bearing, and (para 0116; figs; 130, 140,150, 170, 180 fig(s) 18-19, ‘module bearing’, ‘dual set of bearings’, ‘1st and 2nd inner ring pieces’, ‘coupling bolt’)


          wherein the protrusion portion is held between the one bearing of a first rotational unit to which the pressing force is applied and the one bearing of a second rotational unit to which a reaction force is applied and disposed adjacent to the first - 22 -10192522US01 rotational unit due the pressing force and the reaction force in reaction to the pressing force; and (130, 200, 510 fig. 13, ‘module bearing’, ‘pinion’, ‘curved gear’; 130, 200 fig(s) 3-4, 9, ‘module bearings’, and ‘pinions’)



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C BUTLER whose telephone number is (571)270-3973. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/K.C.B/Examiner, Art Unit 2852                                                                                                                                                                                                        e GS